The Honorable Marian D. Owens State Representative P.O. Box 449 Warren, AR 71671-0449
Dear Representative Owens:
This is in response to your request for an opinion on behalf of the Calhoun County Board of Education. Your first question concerns the need for the county board, and I have enclosed a copy of Attorney General Opinion 93-242, recently issued to you, which I believe addresses this question.
Your second question involves school zoning. You state that a new zoning map for Hampton School District 1 has been prepared and is located in the office of the Calhoun County Clerk. You also state that the Calhoun County Board of Education had no part in preparing the zoning map, and that according to A.C.A. § 6-12-104, the county board should have prepared the map. You have requested an opinion on this matter.
I lack sufficient information regarding the zoning of this county to address the particular manner in which the map was prepared. With regard, however, to § 6-12-104 (1987), it should be noted that a county is to be zoned by a committee comprised of the county judge, county clerk, and the county school supervisor "[w]hen requested to do so by an official resolution adopted by the county board of education." A.C.A. § 6-12-104(a). This rezoning cannot take place more often than once every four years. A.C.A. § 6-12-104(f).
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
Enclosure